Citation Nr: 0516640	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  95-06 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for leukemia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1984 to April 1985.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 1994 decision by the Newark, New Jersey Regional 
Office (RO).


FINDINGS OF FACT

1.  Leukemia was not shown in service, or for many years 
thereafter; and is not shown to be related to service.

2.  By regulation, leukemia is defined as a radiogenic 
disease.

3. There is no objective evidence that the appellant was 
exposed to ionizing radiation in service.

4.  The claims folder does not contain any competent medical 
evidence which links the appellant's leukemia to service or 
his claimed exposure to ionizing radiation during active duty 
for training.  


CONCLUSION OF LAW

Leukemia was not incurred in or aggravated by active service, 
to include as a result of exposure to radiation.  38 U.S.C.A. 
§§ 101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102. 3.159, 3.303, 3.309(d), 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the 
appellant has been fully apprised of the changes brought 
about by the VCAA through a May 2001 letter and a February 
2005 supplemental statement of the case.  He was provided 
notice of the evidence and information necessary to 
substantiate his claims; and notice of his and VA's 
obligation to obtain certain evidence, including VA's duty to 
obtain all relevant evidence in the custody of a Federal 
department or agency.  As such, the duties to notify the 
appellant of necessary evidence, as well as the 
responsibility for obtaining or presenting that evidence, 
have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the appellant's service 
department medical records are on file, and treatment records 
have been associated with the claims files.  All available 
identified private treatment records have been obtained and 
there is no indication that any pertinent evidence was not 
received.  The claimant was notified of the need for VA 
medical opinions, which were received in June 1997 and 
January 1998.  The appellant was notified in the May 2001 and 
November 2002 letters to advise VA how it could secure 
pertinent evidence that he was aware of.  He was also advised 
what evidence VA had requested in the February 2005 
supplemental statement of the case notified what evidence had 
been received.  He was essentially notified in the above 
documents that he needed to submit all evidence in his 
possession.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was issued out of the proper 
chronological sequence the notice provided substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence), and Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  Further, since receiving notice, the appellant 
has had ample opportunity to provide any additional pertinent 
evidence needed to substantiate his claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

I.  Factual Background

The service medical records do not show a diagnosis of 
leukemia.

A May 1993 report from Kevin Troy, M.D., reflects that the 
appellant was well until March 1993 when he developed anemia.  
A bone marrow aspirate was performed and a diagnosis of 
myelodysplasia was made.  An April 1993 bone marrow report 
shows acute myeloproliferative disorder.  

A 1993 report from Johns Hopkins Hospital for the period June 
to July 1993 shows the appellant was diagnosed and treated 
for acute myelogenous leukemia.  

VA hematological disorder examination conducted in December 
1993 shows a diagnosis of acute myelogenous leukemia.  

In a June 1997 VA opinion, Victor Chang, M.D. noted that the 
appellant served as a medical and dental technician, and in 
June 1993, he was diagnosed with acute myeloid leukemia.  Dr. 
Chang stated that working as a medical and/or dental 
technician was not recognized to be a risk factor for 
developing acute myeloid leukemia.  The principal chemical of 
interest is benzene, a compound that technicians and medical 
personnel did not routinely use.  Dr. Chang further stated 
that acute leukemia was a very rapidly fatal and a highly 
symptomatic disease resulting in death in a few months if 
untreated.  He opined that it was extremely unlikely for 
acute leukemia to have been present for many years without 
any symptoms.  

In a January 1998 VA opinion, Dr. Chang states that 
clinically myelodysplasia is a chronic disease progressing 
rapidly within a one-week period from 8 percent to 19 percent 
blasts in serial bone marrow examinations.  Such a 
progression is characteristic of acute leukemia and not of 
the disease, myelodysplastic syndrome.  The normal 
cytogenetics exclude chronic myeloid leukemia as a diagnosis.  
In order to show the appellant had myelodysplasia during 
service, evidence of anemia during that time would be 
required.  The only complete blood count in the file shows 
normal hemoglobin.  Dr. Chang further states that the 
appellant does not have chronic myeloid leukemia because his 
chromosomes do not have the Philadelphia translocation.  

II.  Legal Analysis
						
Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
The term active military service includes active duty, and 
any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurrent or aggravated in line of duty.  38 C.F.R. § 3.6 
(2004).

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes. 38 C.F.R. § 
3.6(c)(1).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 
106, 1131.

Presumptive periods do not apply to ACDUTRA service.  Biggins 
v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
favorable application of 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. § 1131 (presumption of 
soundness) is not available in this appeal.

The appellant contends that his leukemia is due to chemicals 
to which he was exposed to and/or exposure to ionizing 
radiation during his September 1984 to April 1985 period of 
active duty for training.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for leukemia.  

In this regard, the Board finds particularly probative the 
opinions June 1997 and January 1998 opinions from a VA 
physician, who opined that working as a medical/dental 
technician was not recognized to a risk factor for acute 
myeloid leukemia and it was extremely unlikely for acute 
leukemia to have been present with no symptoms.  These 
opinions were based on a review of the entire claims file.  
There is no countervailing medical evidence suggesting 
otherwise, to refute the opinions of this physician.  
Furthermore, there is no showing of the development of 
leukemia during the appellant's period of ACDUTRA.  

In making its determination, the Board has considered the 
appellant's contentions, however, the evidence does not show 
that he possesses the requisite medical qualifications to 
opine on a matter involving medical diagnosis or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a layperson is generally not competent to opine on a 
matter requiring knowledge of medical principles, such as 
causation or diagnosis).  Therefore, the appellant does not 
possess the requisite medical knowledge to refute the medical 
conclusions in the June 1997 and January 1998 VA reports.  
The competent evidence in this case does not provide a basis 
for favorable action on the appellant's claim.

In the absence of any competent medical evidence indicating 
that there is a relationship between leukemia and the 
appellant's ACDUTRA (the evidence in fact demonstrating that 
the possibility of such a relationship has been rejected), 
the Board must conclude that the preponderance of the 
evidence is against his claim for service connection for 
leukemia.  Accordingly, the Board finds that service 
connection is not warranted.

Service connection due to ionizing radiation

Service connection for a radiogenic disease may be 
established in one of four ways.  First, service connection 
is granted if a veteran had the disease in service.  38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.303.

Second, if a veteran participated in service in a radiation- 
risk activity (as defined by statute and regulation) and, 
after service, developed leukemia (other than chronic 
lymphocytic leukemia), it is presumed that the disease was 
incurred in service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).

Third, if a veteran was exposed in service to ionizing 
radiation and, after service, developed leukemia, then the 
veteran's claim is referred to the Under Secretary for 
Benefits who must determine, based on the extent of the 
exposure, whether there is a reasonable possibility that the 
disease was incurred in service.  38 C.F.R. § 3.311.

Fourth, inasmuch as statutory and regulatory provisions 
regarding service connection for radiogenic diseases do not 
operate to exclude direct incurrence, service connection may 
be established based on medical evidence of a current disease 
etiologically related to in-service events.  Combee v. Brown, 
34 F.3d 1039, 1043-5 (Fed. Cir. 1994).  The Board has 
carefully reviewed this appeal under all four of the legal 
theories by which service connection could be granted for the 
leukemia.

As to the first, all of the evidence shows that leukemia 
first became manifest post service.  There is no evidence 
that leukemia was manifested in service.  The only competent 
evidence that addresses the contended causal link weighs 
against the  claim (see above analysis).  

As to the second method of establishing service connection, 
it is presumed that, if a veteran participated in service in 
a radiation-risk activity and subsequently develops a disease 
listed in the regulation, the disease is presumed to be due 
to the radiation-risk activity.  38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Recognized radiation-risk activities are: 
onsite participation in atmospheric nuclear tests; 
participation in the occupation of Hiroshima or Nagasaki 
between certain dates; internment as a prisoner of war in 
Japan during World War II with opportunity for exposure to 
ionizing radiation; and certain service in one of three 
gaseous diffusion plants.  The diseases specific to 
radiation-exposed veterans, and for which service connection 
may be granted by presumption pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d), include leukemia.  In this 
case, however, the appellant did not participate in service 
in a "radiation- risk activity" as that term is defined by 
applicable law.  Consequently, service connection cannot be 
granted here on a presumptive basis pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).

As to the third method of establishing service connection, 
leukemia is a radiogenic diseases listed in 38 C.F.R. § 
3.311.  In this regard, the regulation does not create a 
presumption for service connection; it merely provides 
special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of exposure to ionizing radiation, 
and that the evidence be of such character as to enable 
qualified personnel to prepare a dose estimate.

In this case, the service medical records are devoid of 
evidence confirming exposure to ionizing radiation, so 
information requests were directed to the Department of Navy- 
Naval Reserve Personnel Center, Naval Reserve Readiness 
Center, Commander Naval Personnel Command, and the Navy 
Environmental Health Center Detachment.  This development 
revealed no record confirming that the appellant was exposed 
to ionizing radiation in-service.  

Under 38 C.F.R. § 3.311, once all evidence of radiation 
exposure has been obtained, the claim will be referred to the 
VA Under Secretary for Benefits for preparation of a dose 
estimate.  In this case, the claim was not referred to the 
Under Secretary because there is no objective evidence 
confirming that the appellant was exposed to ionizing 
radiation in-service.  Without such evidence, there is no 
basis for referral for preparation of a dose estimate.  (VA 
is not required to forward a claim to the Under Secretary for 
Benefits for review when the appellant has a "zero" dose 
estimate).  In the absence thereof, service connection cannot 
be granted pursuant to 38 C.F.R. § 3.311.

As to the third method of establishing service connection, 
the Combee approach, direct service connection can be 
established for a disorder claimed to be a result of exposure 
to ionizing radiation by showing that the disease or malady 
was incurred during or aggravated by service, a task which 
includes the burden of tracing causation to a condition or 
event during service.

In the absence of any confirmation that the appellant was 
exposed to ionizing radiation, it would be unreasonable for 
the Board to find that the evidence established that his 
leukemia was the result of such exposure. 

A review of the articles and other data offered concerning 
various types of leukemia, provide a good historical 
perspective.  They do not, however, support the appellant's 
assertion that his leukemia was incurred in service or 
related to any exposure to ionizing radiation during ACDUTRA.

The Board has no doubt that the appellant is sincere in his 
belief that his leukemia is related to exposure to ionizing 
radiation during ACDUTRA.  It is well established, however, 
that a layperson may not provide competent opinion as to the 
nature or etiology of his disease.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997).  While the record reflects that 
the appellant has a medical and/or dental technician 
background, he does not claim, and the record does not show, 
that he has the medical expertise that would render competent 
his statements as to the relationship between his ACDUTRA and 
leukemia.  In this case, his statements are lay evidence.  
The appellant's opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and leukemia.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993).

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that 
leukemia is related to exposure to ionizing radiation during 
service on a direct basis including pursuant to the 
provisions of 38 C.F.R. § 3.311.  The evidence is not in 
equipoise, therefore provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt are not applicable.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for leukemia is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


